Citation Nr: 0526590	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The record reflects that in January 2003, the veteran filed a 
written request for a hearing in his case, to be held before 
a Veterans Law Judge.  Thereafter, in a May 2004 letter, the 
RO advised the veteran and his representative, of the date 
and location for the hearing, which was scheduled to take 
place in June 2004.  The record reveals that on the requisite 
date, however, the veteran did not present for his hearing.  
There is also no other indication of record of an appropriate 
request from the veteran or his representative to postpone or 
reschedule this hearing for good cause shown.  Accordingly, 
the Board finds that the veteran withdrew his hearing 
request.  See 38 C.F.R. §§ 20.702(d), (e) (2004).

This matter was previously before the Board in October 2004, 
when it determined that the claim needed to be remanded to 
the RO, via the Appeals Management Center in Washington, D.C. 
(AMC), for the completion of additional development.  The 
Board finds that all action requested on remand is now 
complete, such that it may proceed with a decision on the 
claim herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
demonstrate that the veteran currently has diagnosed 
residuals of frostbite of the feet that are etiologically 
related to his period of active service.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a letter from the RO to the veteran dated in 
November 2001, and provided to him prior to the initial 
unfavorable decision of record, notified him of the substance 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004), the November 2001 
letter essentially satisfied the notice requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the claimant was expected 
to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claim.  

In this case, the veteran has clearly been informed that the 
information and evidence needed to substantiate his claim 
consists of information and/or evidence that demonstrates 
that he currently has residuals of frostbite of the feet that 
is related to his period of active service.  Moreover, later 
on, after his claim was remanded to the AMC in October 2004, 
the AMC sent him a second letter in November 2004, which 
advised him as to the current status of his case, but also 
essentially reiterated the information previously provided to 
him in the November 2001 VCAA letter.  Consequently, under 
the circumstances of this case, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's available service records, as well 
as his identified VA treatment records and a few private 
medical records (directly provided by the veteran), are now 
contained in the claims file.  The veteran was also afforded 
two VA examinations in order to address the medical questions 
presented in this case.  
 
The Board notes that the veteran's service medical records 
are apparently not available and may have been destroyed in a 
July 12, 1973, fire at the National Personnel Records Center 
(NPRC).  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources to 
reconstruct these records.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In this case, the NPRC also indicated that the 
veteran did not have any replacement records on file, and 
that his records were incapable of being reconstructed.  
Information of record additionally reveals that a search for 
morning reports was also futile.  The RO is also under a duty 
to advise the claimant to obtain other forms of evidence to 
support his claim, such as lay testimony, and the claims file 
contains such notice, as seen in January 2001 and November 
2001 letters from the RO to the veteran, and reiterated in a 
later November 2004 letter from the AMC.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

At this time, the veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
claim.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that the case is 
ready for appellate review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A veteran who served during a period of war or had peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on his entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, [to be codified as 
amended at 38 C.F.R. § 3.304(b)].  This presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b)  (West 2002).  

Analysis of the Claim

First, with respect to this appeal, the Board notes that it 
has reviewed, considered, and weighed the probative value of 
all of the evidence of record, including but not limited to 
the contentions of the veteran and his representative, his 
available service  records, VA treatment reports dated from 
approximately September 2000 to August 2004, certain private 
medical records provided by the veteran, and the results of 
his VA examinations in December 2001 and October 2004 (along 
with a July 2005 supplemental opinion).  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The Board further notes that the veteran's service medical 
records cannot be located, and have either been lost or were 
destroyed in the 1973 fire at the NPRC.  As noted above, in 
the discussion of the VCAA, VA has a duty to assist a 
claimant in developing the facts of a claim and to notify the 
claimant of the evidence necessary to substantiate a claim.  
These obligations are heightened when service records have 
been destroyed in the 1973 NPRC fire, as may be the case 
here.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
denial of a veteran's claim rests in part on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's records, and concludes that the VA 
search for the veteran's file and its attempts to obtain or 
reconstruct the service records, as well as attempts to 
obtain any records from other sources, was thorough, and it 
is unlikely that any further attempts would be more 
successful.


When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that there is no basis upon which to establish service 
connection for residuals of frostbite of the feet.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).

Because the veteran's service medical records are unavailable 
for review, the Board must base its decision upon other 
available evidence.  However, as noted earlier, a  search of 
alternative records for information to substantiate the 
veteran's contention that he was treated for frostbite during 
service was negative, and there are no also other treatment 
records associated with the claims file that are dated 
immediately after his period of active service.  Thus, while 
with the absence of his service medical records, the Board 
must consider the veteran to have been sound upon his entry 
into active service, see38 U.S.C.A. § 1111, there is no 
evidence of record to support his  contention that he 
sustained frostbite injuries to his feet in service 
thereafter.

The Board has contemplated whether the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) may apply to afford the 
veteran a presumption that he sustained frostbite injuries to 
his feet during service, in light of his participation in 
combat.  Notably, the veteran is now service-connected for 
PTSD.  Review of that adjudication, however, does not show 
that the veteran received such an award as premised upon his 
exposure to a direct combat-related stressor, but rather 
because of confirmation of his likely exposure to a separate 
stressful event: a prisoner of war "uprising."  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 
10 Vet. App. 307, 311 (1997).  The veteran does not report 
that he sustained frostbite injuries as related to the 
aforementioned, and additionally, he does not even aver that 
he sustained his frostbite injuries during any combat-related 
activity.  Instead, he only states that based upon his duty 
assignment in Korea - which is confirmed in the record - he 
was exposed to cold temperatures that led to the development 
of frostbite in his feet that required significant in-service 
treatment.  Thus, the Board finds that the veteran cannot 
avail himself of this statutory provision to establish the 
incurrence of frostbite injuries to his feet in service.

Even assuming that the veteran did sustain frostbite injuries 
to his feet during his period of active service, however, the 
record contains no competent medical evidence to show that he 
currently has any residual disability attributable to such  
in-service injury.  Again, the record does not include 
medical or other evidence of any complaints, symptoms, 
diagnosis, or treatment of any foot problem, including 
frostbite injury residuals, in the years following the 
veteran's departure from active duty.  Moreover, there is no 
record of treatment for any foot problem whatsoever until 
that documented in the veteran's VA treatment reports, as 
dated beginning in approximately September 2000.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any currently diagnosed frostbite 
injury residuals to active service.  

The current medical evidence of record demonstrates that the 
veteran is now treated for a variety of disorders (although 
never specifically labeled or identified as frostbite injury 
residuals) whose symptomatology could manifest as problems 
involving or affecting the feet.  Therefore, in order to 
determine the nature and etiology of any current residuals of 
frostbite injury to the feet, the veteran was afforded VA 
examinations in December 2001 and December 2004.  

At a December 2001 VA general medical examination, the 
veteran reported that while serving at a base in Korea, he 
became cold and the big toes of both feet became blackened.  
He stated that both big toenails had to be removed, and 
indicated that the rest of his toes were appropriately 
dressed.  He registered current complaints of foot numbness, 
but the examiner observed that he did not complain of any 
particular cold sensitization.  He also denied Raynaud's 
phenomenon, chronic foot pain, and the occurrence of fungal 
infection or ulceration.  He did note the presence of 
occasional trace edema in the right ankle.  The examiner 
observed that the veteran had a strong family history of 
diabetes mellitus, and that the veteran was diagnosed with 
the non-insulin-dependent form of the disease in 1980.  The 
veteran additionally reported that he was diagnosed as 
hypertensive at age 15, prior to entering the service, but 
then reported that he was not treated for such a condition 
until after his release from active duty.  The veteran also 
told the examiner that he had previously had a traumatic 
amputation of the distal first, second, and third toes of his 
right foot.  After clinical evaluation and review of the 
claims file, the examiner concluded in his written report 
that the veteran was diagnosed with type 2 diabetes mellitus 
with secondary peripheral neuropathy, hypertension, 
hyperlipidemia, mild benign prostatic hypertrophy, and 
"previous cold exposure."  He commented that removal of the 
toenails for cold exposure would be an unusual treatment, but 
without the service medical records, he was unable to 
evaluate the problem further.  He also stated that he had to 
assume that the veteran had a significant cold exposure, 
although he was living on a base that presumably provided 
shelter as needed.      

Because the December 2001 VA examiner did not specifically 
diagnose any particular cold injury residual, the Board 
recommended a follow-up VA examination in its October 2004 
remand.  After the AMC undertook other additional 
development, the veteran was then afforded a VA cold injury 
protocol examination in December 2004.  For this evaluation, 
the veteran completed a cold injury protocol questionnaire, 
upon which he stated that while in service on sick call, a 
physician noted that his feet were turning black and becoming 
swollen.  He stated that the physician told him he had two 
frostbitten toes, and that he wanted to remove his two big 
toes with a pair of pliers.  The veteran reported that he 
would not agree to this option, but did agree to have his 
toenails cut off and to have the frostbite scraped off of his 
feet.  He then stated that two large toes, as well as some 
small ones, were removed.   (Photographs taken at this 
examination indicate that all of the veteran's toes and 
toenails of both feet were present.)

In the December 2004 VA cold injury protocol examination 
report, the examiner first indicated that he had reviewed the 
claims file and treatment folder, as well as the veteran's 
completed cold injury protocol questionnaire.  He then stated 
that it should be noted that the veteran told him that he had 
been a diabetic for over 50 years, and that he has been 
extremely obese for many years as well.  He observed that the 
veteran received treatment at a local VA outpatient clinic, 
including in the Podiatry Department, where he was treated on 
a regular basis for care of mycotic toenails.  During 
clinical evaluation, the examiner reported that the veteran 
was extremely obese.  He also observed that diabetic 
peripheral neuropathy was apparently present to a great 
degree, but further noted that it would be extremely 
difficult for him to say how much of that problem was related 
to diabetes versus cold injury; he then continued by stating 
that it would be pure supposition on his part to select one 
over the other, but then reported that it seemed evident that 
the veteran had a diabetic foot problem or diabetic 
neuropathy of both feet.  In conclusion, the examiner's 
diagnoses were diabetic neuropathy of both feet and fungal 
infection of the skin and nails of both feet; he then 
reiterated that it would be supposition on his part to 
differentiate between the effects of the diabetes and the 
residuals of cold injury and the diminished circulation of 
both of the veteran's feet.  

Thereafter, the AMC returned the claims file to the December 
2004 examiner, advising that it needed him to specifically 
opine as to whether the veteran had residual disability that 
was at least as likely as not due to his reported cold 
exposure in 1952.  The AMC further advised the examiner that 
if an opinion could not be provided without resorting to 
conjecture, then the examiner should indicate the same.  In a 
July 2005 addendum opinion to his original report, the 
December 2004 VA examiner then responded that it would be 
conjecture on his part to try to differentiate between the 
effects of the diabetes and the residuals of the cold injury 
and the diminished circulation of both of the veteran's feet. 

In light of the above medical opinion, notably also the only 
etiological opinion of record to address the origins of the 
current symptomatology in the veteran's feet, the Board must 
find that service connection for the residuals of frostbite 
of the feet is not warranted by the medical evidence of 
record.  The medical evidence of record simply fails to 
demonstrate that the veteran currently has cold injury 
residuals of his feet.  In fact, the December 2004 VA 
examiner indicated that the veteran's main problem appears to 
be diabetic peripheral neuropathy, and in consideration of 
his statement that to parse out the current effects of the 
original cold injury would require speculation, the Board 
cannot find that this examiner's opinion is favorable to the 
claim.  Thus, the medical evidence does not establish that 
the veteran has a current diagnosis that is related to his 
period of active service.  

Additionally, although the Board does not question the 
veteran's belief that he currently has frostbite injury 
residuals of his feet that are related to his service, the 
Board further notes that the veteran, as a layman and not a 
medical professional, cannot be considered to be competent to 
render an opinion on this matter.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Thus, without a competent medical opinion that links a 
currently diagnosed foot disorder to active service, the 
Board is unable to award service connection in this case.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In reviewing the 
foregoing, the Board has been cognizant of the benefit of the 
doubt rule.  The preponderance of the evidence, however, is 
against the veteran's claim.  As such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence - a state of relative equipoise - 
so as to allow for a more favorable determination.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of frostbite of the feet 
is denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


